Name: Commission Regulation (EEC) No 1062/85 of 25 April 1985 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy
 Date Published: nan

 No L 113/ 12 Official Journal of the European Communities 26 . 4 . 85 COMMISSION REGULATION (EEC) No 1062/85 of 25 April 1985 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (5) thereof, Whereas Article 8 of Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 1814/84 (4), specifies the time limits for lodging applications for certificates ; whereas in cases where the amount of aid applicable is not affected by the failure to comply with them, those time limits need not and should not be maintained, provided the actual day on which the application for a certificate was lodged can be ascertained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 8 ( 1 ) of Regulation (EEC) No 2681 /83 : 'However, with regard to the ID part of the certifi ­ cate, where the failure to comply with the time limits specified above does not alter the amount of aid applicable,  the 4 p.m. deadline shall be extended to midnight,  the provision concerning compliance with the 5.30 p.m . deadline referred to in (c) of the first subparagraph shall not apply.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall , at the request of the parties concerned, also apply to cases pending. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 2. H OJ No L 266, 28 . 9 . 1983 , p. 1 . (4 OJ No L 170, 29 . 6 . 1984, p. 44.